367 F.2d 578
Delmar V. RITTLE, Appellant,v.R.E.A. EXPRESS, Appellee.
No. 23164.
United States Court of Appeals Fifth Circuit.
Oct. 24, 1966.

Delmar V. Rittle, Fort Lauderdale, Fla., for appellant.
Marcus M. Curry, New York City, Francis W. Sams, Paul & Sams, Miami, Fla., for appellee.
Before BROWN, GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
On this appeal the appellant Rittle complains of the final judgment of the United States District Court for the Southern District of Florida dismissing his complaint on the ground that the district court did not have jurisdiction of the subject matter of the suit.


2
The appellee is a carrier within the meaning of the Railway Labor Act, 45 U.S.C.A. 151 et seq.  The appellant submitted his claims and grievances against his employer, the appellee, to the National Railroad Adjustment Board which rendered a decision against him.  In the district court the appellee presented motions to dismiss and for summary judgment supported by an affidavit and exhibits.  The court granted the motions and dismissed the action with prejudice.


3
A review of the record clearly demonstrates that the district court was correct in holding that it lacked jurisdiction and that the decision of the National Railroad Adjustment Board was final.  Gunther v. San Diego & Arizona E.R.Co., 382 U.S. 257, 86 S. Ct. 368, 15 L. Ed. 2d 308 (1965); Republic Steel Corp. v. Maddox, 379 U.S. 650, 85 S. Ct. 614, 13 L. Ed. 2d 580 (1965); Union P.R.Co. v. Price, 360 U.S. 601, 79 S. Ct. 1351, 3 L. Ed. 2d 1460 (1959); Hodges v. Atlantic Coast Line Railroad Co., (5 Cir. 1966) 363 F.2d 534.


4
The judgment is affirmed.